194 F.2d 540
MONTGOMERY WARD & CO., Inc., Appellant,v.Myrtle M. PARKER, Appellee.
No. 11362.
United States Court of Appeals Sixth Circuit.
February 14, 1952.

Appeal from the United States District Court for the Western District of Kentucky, Louisville; Roy M. Shelbourne, Judge.
Peter, Heyburn & Marshall and Wm. H. Crutcher, Jr., all of Louisville, Ky., for appellant.
Hugo Taustine and W. S. Heidenberg, Louisville, Ky., for appellee.
Before HICKS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel.


2
And it appearing that the controlling question is whether the appellant placed a counter door in its store situated in Louisville, Kentucky, in the aisle or passageway in such a way that it might reasonably anticipate that the counter door might fall or be caused to be thrown or dropped or to fall against a customer or person in the aisle;


3
And it appearing that the court correctly charged the jury upon this issue of fact, no exception being taken by the appellant;


4
And it appearing that the jury's verdict is amply sustained by the record, and no reversible error appearing:


5
It is ordered that the judgment of the District Court be, and it hereby is, affirmed.